DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in reply to the Application Number 16/982,447 filed on 09/18/2020.
Claims 1-12 are currently pending and have been examined in this application.
This communication is the first action on the merits (FAOM) and it is made NON-FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/18/2020 and 10/13/2020 have been acknowledged by the examiner.

Claim Objections
Claim 9 objected to because of the following informalities:  The element "transceiver unit" was previously in claim 1 amended as a "transceiver".  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

"a capture unit" in claims 1, 10 and 12.
"an evaluation unit" in claims 1, 2, 4, 5 and 10.
"a positioning unit" in claims 1 and 10.
"a backend" in claims 1, 2, 4-8 and 10-12.

A capture unit that captures surroundings data of a vehicle; an evaluation unit that recognizes the objects and concealed objects based on the surroundings data and to associate the objects and concealed object with position information; a positioning unit that determines a position of the captured surroundings data and objects contained in the surroundings data and a backend that generates or updates the digital road map based on information from the transceiver (see PG PUB Number US20210003419A1, para. 13 & 64-66; FIGS. 1 and 4).

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 12 are rejected under 35 U.S.C. 112(b) because they are indefinite. Claims 1, 11 and 12 recite that the backend does not reduce the confidence value of the respective object. The last limitation of the claim is indefinite because it is unclear when the backend reduces the confidence value of the respective object. Examiner looked at the specification and the specification doesn’t provide any clarity. Therefore, the claim is indefinite. For the purposes of examination, any teaching in the prior art that does not reduce the confidence value of an object will be interpreted to read on this limitation.
Claims 2-9 are additionally rejected under 35 U.S.C. 112(b) because it is failing to remedy the deficiencies in the base claim.
Claim limitation “the capture unit is configured to capture surroundings data of a vehicle” in claims 1, 10 and 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of capturing “as another example, some embodiments include a vehicle (4) having an object recognition device (1), the object recognition device (1) having a capture unit (13), wherein the capture unit (13) is configured so as to capture surroundings data of a vehicle (4) (see PG PUB Number US20210003419A1, para. 13; FIGS. 1 and 4). The object recognition device 1 for its part has a capture unit 13 (see PG PUB Number US20210003419A1, para. 64; FIGS. 1 and 4). The capture unit 13 may be configured to capture surroundings data; in particular, the capture unit may capture surroundings data of a vehicle by way of different sensors. The capture unit 13 may be for example a camera, a stereo camera, a lidar sensor, a radar sensor, an ultrasound sensor or a combination thereof. The capture unit 13 may capture temporally successive surroundings data, for example a video or a plurality of individual successive images (frames) (see PG PUB Number US20210003419A1, para. 65; FIGS. 1 and 4)”. There is no disclosure of any particular structure, either explicitly or inherently, to capture. The use of “as another example, some embodiments include a vehicle (4) having an object recognition device (1), the object recognition device (1) having a capture unit (13), wherein the capture unit (13) is configured so as to capture surroundings data of a vehicle (4) (see PG PUB Number US20210003419A1, para. 13; FIGS. 1 and 4). The object recognition device 1 for its part has a capture unit 13 (see PG PUB Number US20210003419A1, para. 64; FIGS. 1 and 4). The capture unit 13 may be configured to capture surroundings data; in particular, the capture unit may capture surroundings data of a vehicle by way of different sensors. The capture unit 13 may be for example a camera, a stereo camera, a lidar sensor, a radar sensor, an ultrasound sensor or a combination thereof. The capture unit 13 may capture temporally successive surroundings data, for example a video or a plurality of individual successive images (frames) (see PG PUB Number US20210003419A1, para. 65; FIGS. 1 and 4)” is not adequate structure for performing the capturing function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “the evaluation unit is configured to recognize the objects and concealed objects based on the surroundings data and to associate the objects and concealed object with position information; generate information; evaluate the surroundings data of a section of a route covered by the vehicle; initially classify all of the captured surrounding regions around the vehicle as concealed regions in the respective section; compare the recognized objects with the multiplicity of objects; report recognized objects not present in the stored digital road map or unrecognized objects should have been recognized according to the digital road map to the backend” in claims 1, 2, 4, 5 and 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of capturing “as another example, some embodiments include a vehicle (4) having an object recognition device (1), the object recognition device (1) having an evaluation unit (10) wherein the evaluation unit (10) is configured so as to recognize the objects (31) and concealments (21) of the objects (31) in the surroundings data and to provide them with position information. (see PG PUB Number US20210003419A1, para. 13; FIGS. 1 and 4). The object recognition device 1 for its part has an evaluation unit 10 (see PG PUB Number US20210003419A1, para. 64; FIGS. 1 and 4). The evaluation unit 10 of the object recognition device 1 may be configured to recognize objects or concealments in the captured surroundings data and to provide them with a position (see PG PUB Number US20210003419A1, para. 66; FIGS. 1 and 4). The evaluation unit 10 may furthermore be configured to compare the captured and recognized objects with the objects stored in the storage unit 14; and the evaluation may be performed by the evaluation unit 10 and the result is sent to the backend 2 in order accordingly to adjust or to update the digital road map 3 there (see PG PUB Number US20210003419A1, para. 68; FIGS. 1 and 4). Initially classify everything as concealed regions (see PG PUB Number US20210003419A1, para. 70; FIGS. 1 and 4)”. There is no disclosure of any particular structure, either explicitly or inherently, to capture. The use of “as another example, some embodiments include a vehicle (4) having an object recognition device (1), the object recognition device (1) having an evaluation unit (10) wherein the evaluation unit (10) is configured so as to recognize the objects (31) and concealments (21) of the objects (31) in the surroundings data and to provide them with position information. (see PG PUB Number US20210003419A1, para. 13; FIGS. 1 and 4). The object recognition device 1 for its part has an evaluation unit 10 (see PG PUB Number US20210003419A1, para. 64; FIGS. 1 and 4). The evaluation unit 10 of the object recognition device 1 may be configured to recognize objects or concealments in the captured surroundings data and to provide them with a position (see PG PUB Number US20210003419A1, para. 66; FIGS. 1 and 4). The evaluation unit 10 may furthermore be configured to compare the captured and recognized objects with the objects stored in the storage unit 14; and the evaluation may be performed by the evaluation unit 10 and the result is sent to the backend 2 in order accordingly to adjust or to update the digital road map 3 there (see PG PUB Number US20210003419A1, para. 68; FIGS. 1 and 4). Initially classify everything as concealed regions (see PG PUB Number US20210003419A1, para. 70; FIGS. 1 and 4)” is not adequate structure for performing the capturing function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “the positioning unit is configured to determine a position of the captured surroundings data and objects contained in the surroundings data” in claims 1 and 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of capturing “as another example, some embodiments include a vehicle (4) having an object recognition device (1), the object recognition device (1) having a positioning unit (11) wherein the positioning unit (11) is configured so as to determine the position of the captured surroundings data and of the objects (31) contained therein (see PG PUB Number US20210003419A1, para. 13; FIGS. 1 and 4). The object recognition device 1 for its part has a positioning unit 11 (see PG PUB Number US20210003419A1, para. 64; FIGS. 1 and 4). The positioning unit 11 may be configured to determine the position of the object recognition device 1 and of objects and concealments captured by the capture unit 13 (see PG PUB Number US20210003419A1, para. 66; FIGS. 1 and 4)”. There is no disclosure of any particular structure, either explicitly or inherently, to capture. The use of “as another example, some embodiments include a vehicle (4) having an object recognition device (1), the object recognition device (1) having a positioning unit (11) wherein the positioning unit (11) is configured so as to determine the position of the captured surroundings data and of the objects (31) contained therein (see PG PUB Number US20210003419A1, para. 13; FIGS. 1 and 4). The object recognition device 1 for its part has a positioning unit 11 (see PG PUB Number US20210003419A1, para. 64; FIGS. 1 and 4). The positioning unit 11 may be configured to determine the position of the object recognition device 1 and of objects and concealments captured by the capture unit 13 (see PG PUB Number US20210003419A1, para. 66; FIGS. 1 and 4)” is not adequate structure for performing the capturing function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “the backend is configured to generate or to update the digital road map based on information from the transceiver” in claims 1, 2, 4-8 and 10-12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of capturing “as another example, some embodiments include a vehicle (4) having a backend (2) (see PG PUB Number US20210003419A1, para. 13; FIGS. 1 and 4). The object confidence value generation system has an object recognition device 1 and a backend 2; the object recognition device 1 and the backend 2 may exchange data with one another; this may take place for example wirelessly via mobile radio networks; the backend 2 may furthermore transmit data, such as the up-to-date digital road map 3, to the object recognition device 1 (see PG PUB Number US20210003419A1, para. 64; FIGS. 1 and 4)”. There is no disclosure of any particular structure, either explicitly or inherently, to capture. The use of “as another example, some embodiments include a vehicle (4) having a backend (2) (see PG PUB Number US20210003419A1, para. 13; FIGS. 1 and 4). The object confidence value generation system has an object recognition device 1 and a backend 2; the object recognition device 1 and the backend 2 may exchange data with one another; this may take place for example wirelessly via mobile radio networks; the backend 2 may furthermore transmit data, such as the up-to-date digital road map 3, to the object recognition device 1 (see PG PUB Number US20210003419A1, para. 64; FIGS. 1 and 4)” is not adequate structure for performing the capturing function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Independent claims that are NOT cited above are additionally rejected under 35 U.S.C. 112(b) because it is failing to remedy the deficiencies in the base claim.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As the Applicant has invoked 112(f) properly but the specification does not provide a clear linking statement as to what the structural equivalents are, the Applicant’s claim limitations will be afforded their broadest reasonable interpretation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter
because the claimed invention is directed to an abstract idea without reciting significantly more. The
claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance
(Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1-9 are directed towards a system (machine). Claim 10 is directed towards a vehicle (machine). Claim 11 is directed towards a computer-readable medium (machine). Finally, claim 12 is directed towards a process (method).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. The claims are directed towards a method and process for generating confidence values in digital road maps. The instant claims as drafted, under their broadest reasonable interpretation, cover a method, system and computer readable medium of organizing human activity/mental process, (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. Specifically, the claims are directed towards the abstract idea of generating confidence values in digital road maps.
Considering claim 12 as one example, the claim recites capturing surroundings data with a capture unit; determining a position of the captured surroundings data and any objects contained therein; evaluating the captured surroundings data; recognizing objects and concealed objects in the surroundings data; providing the recognized objects and the concealed objects with position information; transmitting the evaluated data using a transceiver to a backend; generating or updating the digital road map stored in the backend based on the received data.
These limitations, as drafted, under their broadest reasonable interpretation, cover performance of all the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. Thus, the claim recites a mental process and specifically, a method of organizing human activity. For example, a human can capture surroundings data, recognize the objects and concealed objects and, next, a human can transmit this information to the backend. Thus, the claim recites a mental process.
Step Two A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. Claims 1 and 10 recite six additional elements - a backend, an object recognition device, a capture unit, an evaluation unit, a positioning unit and a transceiver. These elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using generic backend, object recognition device, capture unit, evaluation unit, positioning unit and transceiver. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Regarding claim 11, the claim recites two additional elements - a backend and a transceiver. These elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using generic backend and transceiver. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Regarding claim 12, the claim recites three additional elements - a backend, a capture unit and a transceiver. These elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using generic backend, capture unit and transceiver. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The following cases are being cited to show that the courts had held that receiving or transmitting data over network is a well understood routine and conventional activity. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); See also Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."). See MPEP 2106.05(d)(II).
This type of abstract idea recited in claims 1-12 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding Claims 1 and 10,  there are no additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a backend, an object recognition device, a capture unit, an evaluation unit, a positioning unit and a transceiver amount to no more than mere instructions to apply the exception using generic backend, an object recognition device, a capture unit, an evaluation unit, a positioning unit and a transceiver. Mere instructions to apply an exception using a backend, an object recognition device, a capture unit, an evaluation unit, a positioning unit and a transceiver cannot provide an inventive concept.
Regarding Claim 11,  there are no additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a backend and a transceiver amount to no more than mere instructions to apply the exception using generic backend and a transceiver. Mere instructions to apply an exception using a backend and a transceiver cannot provide an inventive concept.
Regarding Claim 12,  there are no additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a backend, a capture unit and a transceiver amount to no more than mere instructions to apply the exception using generic backend, a capture unit and a transceiver. Mere instructions to apply an exception using a backend, a capture unit and a transceiver cannot provide an inventive concept.
In claims 1, 10, and 12, the capturing step is recited at a high-level of generality (i.e., as means to transmit and receive data), and amount to mere data gathering, which is being used to perform insignificant extra-solution activity such as capturing surroundings data of a vehicle. See MPEP 2106.05(g).
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on capturing, determining, evaluating, recognizing, providing position information, transmitting, generating or updating data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea. Claims 2-9 are merely field of use limitations which simply further limit the abstract idea set forth in claim 1. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 2 merely recites the evaluation and transmission of the collected surrounding data. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Pat. No. 10,054,458 B2) in view of Thiel et al. (Int. Pub. No. WO 2017/025341 A1) and Gupta et al. (US Pat. No. 8,849,567 B2) .

Regarding claim 1;
With respect to claim 1, Oh discloses:
A system for generating confidence values for objects in a digital road map, the system comprising: a backend (“The imaging device database 113” as detailed in Col. 8, Ln. 52. “As another example, the communication unit 120 may be configured to perform a map data update controlled by the external server via a communication network.” as detailed in Col. 9, Ln. 34-36; FIG. 4);
and an object recognition device (“Meanwhile, the vehicle 1 may include the imaging device 110” as detailed in Col. 9, Ln. 39-40);
including: a capture unit (“Referring to FIG. 4, the imaging device 110 may include an image capture unit 111” as detailed in Col. 9, Ln. 47-48);
an evaluation unit (“The imaging device controller 112 may be implemented using a processing device that performs various calculations and control processes such as a processor embedded in the imaging device 110” as detailed in Col. 9, Ln. 61-64);
a positioning unit (“Referring to FIG. 4, the vehicle 1 may further include the imaging device 110, a position sensor 114” as detailed in Col. 8, Ln. 29-30. “Meanwhile, the position sensor 114 may include a global positioning system (GPS) configured to measure a position of the vehicle 1 using satellites and a differential global positioning system (DGPS) configured to measure the position of the vehicle 1 more accurately, without being limited thereto” as detailed in Col. 8, Ln. 40-45);
and a transceiver (“The communication unit 120, maybe configured to transmit/receive data to/from an external device via a wireless or wired communication network. In particular, the wireless communication network refers to a communication network through which a signal including data may be transmitted/received wirelessly” as detailed in Col. 9, Ln. 12-17);
wherein the capture unit is configured to capture surroundings data of a vehicle (“The image capture unit 111 may be configured to acquire image information regarding a forward view of the vehicle 1” as detailed in Col. 9, Ln. 49-51),
the evaluation unit is configured to recognize the objects and concealed objects based on the surroundings data and to associate the objects and concealed object with position information (“The image information may include objects such as traffic lanes, guard rails, traffic signs, and adjacent vehicles and also various other objects such as trees planted along the road and traffic signals” as detailed in Col. 9, Ln. 53-56. “FIG. 8 & 9 are diagrams illustrating when a traffic sign located at a driving route is not recognized due to an object or bad weather according to an exemplary embodiment of the present invention” as detailed in Col. 4, Ln. 39-46);
the transceiver transmits information generated by the evaluation unit to the backend (“The communication unit 120 maybe configured to transmit/receive data to/from an external device via a wireless or wired communication network. In particular, the wireless communication network refers to a communication network through which a signal including data may be transmitted/received wirelessly” as detailed in Col. 9, Ln. 12-17);
However, Thiel et al., in the same field of invention, teaches
the positioning unit is configured to determine a position of the captured surroundings data and objects contained in the surroundings data (“In order to improve the object description accuracy, the information, and especially the position information of a plurality of data sets, preferably third data sets, may be evaluated and/or aligned” as detailed in p. 16, Ln. 35-p. 17, Ln. 2);
the backend is configured to generate or to update the digital road map based on information from the transceiver (“After the initial data set has been received, the vehicle may require further updates. Such updates may provide new information about changed objects and/or an extension or change of the previously covered area” as detailed in p. 7, Ln. 8-12. “Therefore, the server database may be updated. A very important aspect is improving the object description accuracy of the third data sets when generating the fourth data sets” as detailed in p. 16, Ln. 18-23);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Thiel et al. into the invention of Oh to improve the known vehicles, databases and methods for building databases which further provide sufficient information to vehicles to enable Highly Automated Driving (HAD), or autonomous driving, or self-driving, or other vehicle control applications, or precision vehicle positioning (see p. 2, Ln. 17-22 of Thiel et al.).
However, Gupta et al., in the same field of invention, teaches
each of the objects in the digital road map has an associated confidence value (“Each saved POI name 112, 118 or 124 may also be associated with a confidence value 114, 120 or 126” as detailed in Col. 4, Ln. 34-35);
the backend increases the confidence value of a respective object if the respective object is contained in the received data (“If the KML feed includes data that corresponds to data from the data repository, confidence values associated with data from the data repository may be increased” as detailed in Col. 8, Ln. 4-7),
the backend reduces the confidence value of the respective object if the respective object is not contained in the received data (“If the KML feed includes data that does not correspond to data from the data repository, confidence values associated with the relevant points of interest from the data repository may be decreased” as detailed in Col. 8, Ln. 7-10);
the backend does not reduce the confidence value of the respective object in the event of a corresponding concealed object in the received data (“If the KML feed includes data that corresponds to data from the data repository, confidence values associated with data from the data repository may be increased” as detailed in Col. 8, Ln. 4-7.)

 Supplemental Note: The broadest reasonable interpretation determines that the backend increases the confidence value is interpreted as the backend does not reduce the confidence value.
It would have been obvious for one of ordinary skill in the art before the effective filing date
of the claimed invention to have incorporated the teachings of Gupta et al. into the invention of Oh to
provide an automated technique for updating geographic data stored on a data repository (see Col. 1, Ln. 21-22 of Gupta et al).

Regarding claim 2;
With respect to claim 2, Oh discloses:
The system as claimed in claim 1, wherein: the evaluation unit is configured to evaluate the surroundings data of a section of a route covered by the vehicle (“Referring to FIG. 8, the vehicle may not normally recognize a traffic sign screened by a tree. Additionally, referring to FIG. 9, the vehicle may not normally recognize the traffic sign due to narrow field of vision of the driver caused by dense fog. In other words, as illustrated in FIGS. 8 and 9, in response to determining that the abnormal traffic sign recognition is caused by misrecognition of the traffic sign rather than the change in speed limit information of the road, the vehicle may be configured to display the speed limit information stored in an imaging device database. Thus, in response to determining that the traffic sign is not normally recognized, the vehicle may be configured to determine the cause of the abnormal traffic sign recognition (520)” as detailed in Col. 16, Ln. 13-25),
However, Thiel et al., in the same field of invention, teaches
the transceiver transmits the data of the section to the backend (“After the first data sets have been generated, they are forwarded to the vehicle and stored in the vehicle database” as detailed in p. 9, Ln. 11-12);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Thiel et al. into the invention of Oh to improve the known vehicles, databases and methods for building databases which further provide sufficient information to vehicles to enable Highly Automated Driving (HAD), or autonomous driving, or self-driving, or other vehicle control applications, or precision vehicle positioning (see p. 2, Ln. 17-22 of Thiel et al.).

Regarding claim 3;
With respect to claim 3, Thiel et al. discloses:
The system as claimed in claim 2, wherein the section is 100 m long (“The length of the vehicle path sections may be in a range from a few meters to some hundred meters and follow each other with a gap of a few meters to some hundred meters, which may further depend on a vehicle' s speed or the currently available processing power” as detailed in p. 12, Ln. 21-25),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Thiel et al. into the invention of Oh to improve the known vehicles, databases and methods for building databases which further provide sufficient information to vehicles to enable Highly Automated Driving (HAD), or autonomous driving, or self-driving, or other vehicle control applications, or precision vehicle positioning (see p. 2, Ln. 17-22 of Thiel et al.).

Regarding claim 4;
With respect to claim 4,
The system as claimed in claim 1, wherein: the evaluation unit is configured to initially classify all of the captured surrounding regions around the vehicle as concealed regions in the respective section and, if an object has been recognized in a surrounding region or if no concealment is recognized in the surrounding region, to classify the corresponding surrounding region as a visible region; and, the backend is configured not to incorporate the concealed surrounding regions into the determination of the confidence values of the individual objects in the digital road map.)
Supplemental Note: This is an obvious design feature within the knowledge of one or ordinary skill in the art that relates to nomenclature according to predetermined criteria.

Regarding claim 5;
With respect to claim 5, Oh discloses:
The system as claimed in claim 1, the object recognition device furthermore including a memory storing a digital road map containing a multiplicity of objects (“stored in the imaging device database 113” as detailed in Col. 10, Ln. 48);
However, Gupta et al., in the same field of invention, teaches
wherein the evaluation unit is configured to compare the recognized objects with the multiplicity of objects; the evaluation unit is furthermore configured to report recognized objects not present in the stored digital road map or unrecognized objects should have been recognized according to the digital road map to the backend (“However, if one point of interest replaces another at a specific geographic location (e.g., ABC Cafe renames itself DEF Restaurant or sells the business to DEF Restaurant), geographic check-ins listing the former point of interest name may cease and geographic check-ins listing the new point of interest name may be initiated, resulting in a higher confidence value for the new point of interest name and a lower confidence value for the former point of interest name. After step 255, the process 200 ends. The process 200 describes one approach for using user-generated geographic check-ins or information obtained via a web crawler to update location(s) of point(s) of interests within a geographic information system” as detailed in Col. 11, Ln. 49-61).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gupta et al. into the invention of Oh to provide an automated technique for updating geographic data stored on a data repository (see Col. 1, Ln. 21-22 of Gupta et al).

Regarding claim 6;
With respect to claim 6, Oh discloses:
The system as claimed in claim 1, the object recognition device furthermore including a memory storing a digital road map containing a multiplicity of objects (“As another example, the communication unit 120 may be configured to perform a map data update controlled by the external server via a communication network. In particular, the communication unit 120 may be configured to update the map data upon receipt of a user's command or periodically at predetermined update intervals” as detailed in Col. 9, Ln. 34-39);

Regarding claim 7;
With respect to claim 7, Gupta et al. discloses:
The system as claimed in claim 1, the object recognition device furthermore including a memory storing a digital road map containing a multiplicity of objects (“In step 250, the server determines whether the confidence value for the received point of interest exceeds a first predetermined confidence threshold” as detailed in Col. 10, Ln. 56-58);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gupta et al. into the invention of Oh to provide an automated technique for updating geographic data stored on a data repository (see Col. 1, Ln. 21-22 of Gupta et al).

Regarding claim 8;
With respect to claim 8, Thiel et al. discloses:
The system as claimed in claim 1, wherein the backend evaluates the received data and removes or integrates unrecognized objects or new objects into the digital road map based on the received data (“It is further preferred to generate only such third data sets, when there are at least a minimum of differences between the object- based information of the second data sets and the object- based information of the first data sets, except such data sets have been expressly requested by the server database. As an alternative to not generating certain data sets, the data sets may still be generated but marked that no transmission to the server database should be made. If the vehicle has identified important data and generated at least one second data set without a corresponding first data set, it may be assumed, that the vehicle has identified a new object. Preferably, third data sets are always generated for such new objects” as detailed in p. 13, Ln. 35-p. 14, Ln. 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Thiel et al. into the invention of Oh to improve the known vehicles, databases and methods for building databases which further provide sufficient information to vehicles to enable Highly Automated Driving (HAD), or autonomous driving, or self-driving, or other vehicle control applications, or precision vehicle positioning (see p. 2, Ln. 17-22 of Thiel et al.).

Regarding claim 9;
With respect to claim 9, Thiel et al. discloses:
The system as claimed in claim 1, wherein the data transmitted by the transceiver unit are comprise vector data (“Preferably, the data sets provided by the server database to vehicles and from vehicles to the server database comprise an object-based 3D vector format. Most preferably, the first, second, third and fourth data sets comprise such a vector format. Such a vector format may be a vector graphics format, preferably like a standard vector graphics format as used in computer game or CAD drawing technologies or a derivative thereof. Preferably, detailed objects of a road like limits of the road, markings of the road, inter-sections and exits as well as street furniture are represented in a 3D vector graphics format” as detailed in p. 8, Ln. 21-31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Thiel et al. into the invention of Oh to improve the known vehicles, databases and methods for building databases which further provide sufficient information to vehicles to enable Highly Automated Driving (HAD), or autonomous driving, or self-driving, or other vehicle control applications, or precision vehicle positioning (see p. 2, Ln. 17-22 of Thiel et al.).

Regarding claim 10;
With respect to claim 10, Oh discloses:
A vehicle comprising: an object recognition device (“Meanwhile, the vehicle 1 may include the imaging device 110” as detailed in Col. 9, Ln. 39-40);
including: a capture unit (“Referring to FIG. 4, the imaging device 110 may include an image capture unit 111” as detailed in Col. 9, Ln. 47-48);
an evaluation unit (“The imaging device controller 112 may be implemented using a processing device that performs various calculations and control processes such as a processor embedded in the imaging device 110” as detailed in Col. 9, Ln. 61-64);
a positioning unit (“Referring to FIG. 4, the vehicle 1 may further include the imaging device 110, a position sensor 114” as detailed in Col. 8, Ln. 29-30. “Meanwhile, the position sensor 114 may include a global positioning system (GPS) configured to measure a position of the vehicle 1 using satellites and a differential global positioning system (DGPS) configured to measure the position of the vehicle 1 more accurately, without being limited thereto.” as detailed in Col. 8, Ln. 40-45);
and a transceiver (“The communication unit 120, maybe configured to transmit/receive data to/from an external device via a wireless or wired communication network. In particular, the wireless communication network refers to a communication network through which a signal including data may be transmitted/received wirelessly” as detailed in Col. 9, Ln. 12-17);
wherein the capture unit is configured to capture surroundings data (“The image capture unit 111 may be configured to acquire image information regarding a forward view of the vehicle 1” as detailed in Col. 9, Ln. 49-51),
the evaluation unit recognizes the objects and concealed objects within the surroundings data and associates the objects and the concealed objects with position information (“The image information may include objects such as traffic lanes, guard rails, traffic signs, and adjacent vehicles and also various other objects such as trees planted along the road and traffic signals” as detailed in Col. 9, Ln. 53-56. “FIG. 8 & 9 are diagrams illustrating when a traffic sign located at a driving route is not recognized due to an object or bad weather according to an exemplary embodiment of the present invention” as detailed in Col. 4, Ln. 39-46);
the transceiver transmit data generated by the evaluation unit to a backend (“The communication unit 120 maybe configured to transmit/receive data to/from an external device via a wireless or wired communication network. In particular, the wireless communication network refers to a communication network through which a signal including data may be transmitted/received wirelessly” as detailed in Col. 9, Ln. 12-17);
However, Thiel et al., in the same field of invention, teaches
the positioning unit is configured to determine a position corresponding to the captured surroundings data and of any objects contained in the surroundings (“In order to improve the object description accuracy, the information, and especially the position information of a plurality of data sets, preferably third data sets, may be evaluated and/or aligned” as detailed in p. 16, Ln. 35-p. 17, Ln. 2);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Thiel et al. into the invention of Oh to improve the known vehicles, databases and methods for building databases which further provide sufficient information to vehicles to enable Highly Automated Driving (HAD), or autonomous driving, or self-driving, or other vehicle control applications, or precision vehicle positioning (see p. 2, Ln. 17-22 of Thiel et al.).

Regarding claim 11;
With respect to claim 11, Oh discloses:
A backend storing a digital road map and confidence values for objects in the map (““The imaging device database 113” as detailed in Col. 8, Ln. 52. “As another example, the communication unit 120 may be configured to perform a map data update controlled by the external server via a communication network.” as detailed in Col. 9, Ln. 34-36; FIG. 4);
However, Thiel et al., in the same field of invention, teaches
wherein the backend is programmed to receive data from a transceiver and to generate or to update the digital road map (“After the initial data set has been received, the vehicle may require further updates. Such updates may provide new information about changed objects and/or an extension or change of the previously covered area” as detailed in p. 7, Ln. 8-12. “Therefore, the server database may be updated. A very important aspect is improving the object description accuracy of the third data sets when generating the fourth data sets” as detailed in p. 16, Ln. 18-23);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Thiel et al. into the invention of Oh to improve the known vehicles, databases and methods for building databases which further provide sufficient information to vehicles to enable Highly Automated Driving (HAD), or autonomous driving, or self-driving, or other vehicle control applications, or precision vehicle positioning (see p. 2, Ln. 17-22 of Thiel et al.).
However, Gupta et al., in the same field of invention, teaches
wherein each of object in the digital road map has an associated confidence value (“Each saved POI name 112, 118 or 124 may also be associated with a confidence value 114, 120 or 126” as detailed in Col. 4, Ln. 34-35);
wherein the backend is programmed to increase the confidence value of a respective object if the respective object is represented in the received data (“If the KML feed includes data that corresponds to data from the data repository, confidence values associated with data from the data repository may be increased” as detailed in Col. 8, Ln. 4-7),
and wherein the backend is programmed to lower the confidence value of the respective object if the respective object is not represented in the received data (“If the KML feed includes data that does not correspond to data from the data repository, confidence values associated with the relevant points of interest from the data repository may be decreased” as detailed in Col. 8, Ln. 7-10);
wherein the backend is programmed not to reduce the confidence value of the respective object in the event of the object is a concealed in the received data (“If the KML feed includes data that corresponds to data from the data repository, confidence values associated with data from the data repository may be increased” as detailed in Col. 8, Ln. 4-7. )
Supplemental Note: The broadest reasonable interpretation determines that the backend is programmed to increase the confidence value is interpreted as the backend is programmed not to reduce the confidence value.
It would have been obvious for one of ordinary skill in the art before the effective filing date
of the claimed invention to have incorporated the teachings of Gupta et al. into the invention of Oh to
provide an automated technique for updating geographic data stored on a data repository (see Col. 1, Ln. 21-22 of Gupta et al).

Regarding claim 12;
With respect to claim 12, Oh discloses:
A method for maintaining a digital road map, the method comprising: capturing surroundings data with a capture unit (“Referring to FIG. 4, the imaging device 110 may include an image capture unit 111” as detailed in Col. 9, Ln. 47-48. “The image capture unit 111 may be configured to acquire image information regarding a forward view of the vehicle 1” as detailed in Col. 9, Ln. 49-51);
evaluating the captured surroundings data (“The imaging device controller 112 may be implemented using a processing device that performs various calculations and control processes such as a processor embedded in the imaging device 110” as detailed in Col. 9, Ln. 61-64);
recognizing objects and concealed objects in the surroundings data; providing the recognized objects and the concealed objects with position information (“The image information may include objects such as traffic lanes, guard rails, traffic signs, and adjacent vehicles and also various other objects such as trees planted along the road and traffic signals” as detailed in Col. 9, Ln. 53-56. “FIG. 8 & 9 are diagrams illustrating when a traffic sign located at a driving route is not recognized due to an object or bad weather according to an exemplary embodiment of the present invention” as detailed in Col. 4, Ln. 39-46);
transmitting the evaluated data using a transceiver to a backend (“The communication unit 120 maybe configured to transmit/receive data to/from an external device via a wireless or wired communication network. In particular, the wireless communication network refers to a communication network through which a signal including data may be transmitted/received wirelessly” as detailed in Col. 9, Ln. 12-17);
However, Thiel et al., in the same field of invention, teaches
determining a position of the captured surroundings data and any objects contained therein (“In order to improve the object description accuracy, the information, and especially the position information of a plurality of data sets, preferably third data sets, may be evaluated and/or aligned” as detailed in p. 16, Ln. 35-p. 17, Ln. 2);
generating or updating the digital road map stored in the backend based on the received data (“After the initial data set has been received, the vehicle may require further updates. Such updates may provide new information about changed objects and/or an extension or change of the previously covered area” as detailed in p. 7, Ln. 8-12. “Therefore, the server database may be updated. A very important aspect is improving the object description accuracy of the third data sets when generating the fourth data sets” as detailed in p. 16, Ln. 18-23);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Thiel et al. into the invention of Oh to improve the known vehicles, databases and methods for building databases which further provide sufficient information to vehicles to enable Highly Automated Driving (HAD), or autonomous driving, or self-driving, or other vehicle control applications, or precision vehicle positioning (see p. 2, Ln. 17-22 of Thiel et al.).
However, Gupta et al., in the same field of invention, teaches
increasing a confidence value of the respective object if the respective object is represented in the received data (“If the KML feed includes data that corresponds to data from the data repository, confidence values associated with data from the data repository may be increased” as detailed in Col. 8, Ln. 4-7),
reducing the confidence value of the respective object if the respective object is not represented in the received data (“If the KML feed includes data that does not correspond to data from the data repository, confidence values associated with the relevant points of interest from the data repository may be decreased” as detailed in Col. 8, Ln. 7-10);
wherein the confidence value of the respective object is not reduced if the object is concealed in the received data (“If the KML feed includes data that corresponds to data from the data repository, confidence values associated with data from the data repository may be increased” as detailed in Col. 8, Ln. 4-7. )

Supplemental Note: The broadest reasonable interpretation determines that the increasing the confidence value is interpreted as not reducing the confidence value.
It would have been obvious for one of ordinary skill in the art before the effective filing date
of the claimed invention to have incorporated the teachings of Gupta et al. into the invention of Oh to
provide an automated technique for updating geographic data stored on a data repository (see Col. 1, Ln. 21-22 of Gupta et al).












Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
can be found in the attached form 892.
Bergmann et al. (US Pat. No. 8,311,274 B2) teaches an Image Recognition System.
Fairfield et al. (US Pat. No. 10,761,542 B2) teaches a Methods and Systems for Keeping Remote Assistance Operators Alert.
Giurgiu et al. (US Pat. No. 10,223,380 B2) teaches a Map Updates from a Connected Vehicle Fleet.
Grewe (US Pat. No. 10,650,682 B2) teaches a Communication System for a Vehicle and Method for Communicating .
Hayakawa et al. (US Pat. No. 11,485,354 B2) teaches a Parking Control Method and Parking Control Device.
Horita et al. (US Pat. No. 9,983,022 B2) teaches a Vehicle Position Estimation System, Device, Method, and Camera Device.
Jang et al. (US Pub. No. 2021/0163015 A1) teaches a Method for Learning Travel Characteristics and Travel Assistance Device.
Kaji et al. (US Pat. No. 11,332,164 B2) teaches a Vehicle Control System, Vehicle Control Method, and Vehicle Control Program.
Kaplan (US Pat. No. 8,467,810 B2) teaches a Method and System for Reporting Errors in a Geographic Database.
Kim et al. (US Pat. No. 11,279,367 B2) teaches a Vehicle Control Device Provided in Vehicle and Vehicle Control Method.
Kudrynski et al. (US Pat. No. 10,948,302 B2) teaches a Methods and Systems for Generating and Using Localization Reference Data .
Kusayanagi et al. (US Pat. No. 11,338,824 B2) teaches a Surrounding Situation Display Method and Surrounding Situation Display Device.
Nehmadi (US Pub. No. 2021/0129868 A1) teaches a Computer Aided Driving.
Sato (US Pat. No. 11,415,423 B2) teaches a Map Information Management Device, Map Information Management System, and Map Information Management Method.
Takamatsu (US Pat. No. 11,458,963 B2) teaches a Driving Control Method and Driving Control Apparatus.
Tanaka et al. (US Pat. No. 10,775,795 B2) teaches a Navigation System, Navigation Method, and Recording Medium.
Thiel et al. (US Pat. No. 11,085,774 B2 & Int. Pub. No. WO 2017/025334 A1) teaches a System and Method of Matching of Road Data Objects for Generating and Updating a Precision Road Database.
Yalla et al. (US Pat. No. 10,606,274 B2) teaches a Visual Place Recognition Based Self-localization for Autonomous Vehicles.
Yamada et al. (US Pat. No. 11,244,566 B2) teaches a Map Updating Device, Map Updating System, and Map Updating Method.
Yoshida (US Pat. No. 11,408,740 B2) teaches a Map Data Update Apparatus, Map Data Update Method, and Computer Readable Medium.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD DAWODI whose telephone number is (571)272-6248. The examiner can normally be reached Monday-Thursday 8:00 AM-5:00 PM (EST; UTC -05:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK D. KOPPIKAR can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FARHAD DAWODI
Patent Examiner
Art Unit 3667


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        
December 9, 2022